JOSEPHINE LINKER HART, Justice, dissenting. Jeremy Lynn O’Quinn was convicted of manufacturing methamphetamine. Ark. Code Ann. § 5-64-401(a) (Repl.2005). As noted by the majority, the applicable penalty range set forth in that statute is ten to forty years or life. Ark.Code Ann. § 5-64-401(a)(l)(A)(i). The majority also cites to a provision |sof the statute that states, “For any purpose other than disposition, this offense is a Class Y felony.” Ark. Code Ann. § 5-64-401(a)(l)(A)(ii); see Crouse v. State, 2012 Ark. 442, at 5, 2012 WL 5963197 (citing the previous statute and stating that “offenses under the Uniform Controlled Substances Act are only class-defined felonies ‘[flor all purposes other than disposition’ ”). The majority then emphasizes Arkansas Code Annotated section 5-4-501(a)(2)(A) (Repl.2006), which sets forth the applicable extended term of imprisonment for persons convicted of a Class Y felony. The majority’s reliance on this statute, which pertains to the disposition of persons convicted of a Class Y felony, is inconsistent with the majority’s earlier citation of Arkansas Code Annotated section 5-64-401(a)(l)(A)(ii), which, in sum, says that manufacturing methamphetamine is not a Class Y felony for purposes of disposition. Either manufacturing methamphetamine is a Class Y felony for purposes of disposition or it is not. This inconsistency is troubling. Further, I note that the State also argued on appeal that — aside from whether a person is a habitual offender — a person convicted of manufacturing must be sentenced within the sentencing range provided for in Arkansas Code Annotated section 5 — 64—401(a)(l)(A)(i) and cannot have any portion of the sentence suspended. I note that this court recently decided Crouse v. State, supra, which speaks to this issue, and the majority’s failure to address the issue in the face of an obvious inconsistency within the statute is likewise troubling. Thus, I respectfully dissent. HANNAH, C.J., and BAKER, J., join.